The appellant complains in his motion because the court refused to submit to the jury an instruction as to whether or not the witness Hamilton was an accomplice. In paragraph four of the court's charge we find that the trial court did submit to the jury to determine the fact as to whether or not the witness Hamilton was an accomplice as therein defined.
In his second ground of complaint he alleges that the court refused to allow Harry McGee to testify that he would not believe the witness Daniels under the sanctity of an oath in a court of justice. The court in his qualification to such bill says that Mr. McGee was not offered at all as a witness, and, therefore, that such question was not asked.
We think that this case has been heretofore properly disposed of, and the motion is therefore overruled. *Page 517